180 F.2d 169
ATLANTIC GREYHOUND CORPORATION, Appellant,v.Donald W. KROGGEL, a minor by his next friend, TheodoreKroggel, Appellee.
No. 10961.
United States Court of Appeals Sixth Circuit.
Feb. 2, 1950.

Appeal from the United States District Court for the Southern District of Ohio; John H. Druffel, Judge.
Robert G. McIntosh, Cincinnati, Ohio, for appellant.
Waite, Schindel & Bayless, Cincinnati, Ohio, Fesler, Elam & Fauvre, Indianapolis, Ind., for appellee Howard Young Jr., and Michael L. Fansler, Indianapolis, Ind.
Before HICKS, Chief Judge and SIMONS and MARTIN, Circuit Judges.
PER CURIAM.


1
This cause was heard upon the transcript of records, briefs and arguments of counsel, and on consideration whereof it appears to the court that there is no reversible error upon the record,


2
It is therefore ordered and adjudged that the orders and judgments appealed from be and the same are in all things affirmed.